This was an action by the Colonial Trust   Savings Company against William Bunney on a promissory note for the sum of $2,474.10, and interest at 6 per cent. per annum, less a credit of $25. The cause was tried in May, 1911, and verdict and judgment rendered in favor of defendant, from which judgment plaintiff appeals. The petition in error and case-made was filed in this court November 14, 1911, and submitted for decision September 15, 1913. There being no briefs by either party, the appeal should be dismissed, and the judgment of the court below affirmed.
By the Court: It is so ordered.